Citation Nr: 0617621	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-02 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
hemorrhoids with rectum and anus impairment of sphincter 
control.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1963 through June 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2005), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, the VA will 
attempt to obtain on behalf of the claimant.  In addition, 
the VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

While the veteran was provided with VCAA notice with respect 
to his claim for service connection for his hemorrhoid 
disability, the veteran was not provided with VCAA notice of 
what type of information and evidence was necessary to 
substantiate his claim for an increased rating or to 
establish an effective date.  

The RO should send the veteran notice under the VCAA, 
informing the veteran and his representative of what evidence 
was necessary both for an increased rating and for an 
effective date, what evidence the veteran should provide to 
the VA, what evidence the VA would attempt to obtain on the 
veteran's behalf, and that the veteran should submit all 
pertinent evidence in his possession.  See Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006).  

The veteran was afforded a VA examination in conjunction with 
his claim for service connection in March 2003.  On his VA 
Form 9 received in January 2004, the veteran asserts that his 
service-connected hemorrhoid disability has increased in 
severity.  Because the March 2003 VA examination took place 
over three years ago, and because the veteran subsequently 
stated his disability has worsened, the veteran should be 
afforded another VA examination to determine if his 
disability warrants an increased rating.

VA outpatient reports dated October 2002 through November 
2003 indicate on numerous occasions that the veteran also 
receives medical treatment from his primary care physician.  
Yet, there is no indication in the record that the RO made 
any attempt to request such reports.  The Board notes that 
copies of such reports should be requested.  See 38 C.F.R. 
§ 3.159(c)(1) (2005).

The record also contains a July 2002 letter from the 
veteran's urologist,  Dr. Babayan.  The letter indicated that 
the veteran, a long time patient of Dr. Babayan, had a 
history of symptomatic hemorrhoids.  Furthermore, in his 
statement dated June 2003, the veteran also indicated that he 
has followed up and continues to follow up with his 
urologist.  However, Dr. Babayan's medical reports are absent 
from the record.  Moreover, there is no indication in the 
record that the RO made any attempt to request such reports.  
The Board notes that copies of such reports should be 
requested.  See 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.	The AMC should provide the appellant 
with VCAA notice of the information and 
evidence necessary to substantiate his 
claim for an increased rating and an 
effective date, including; notice of 
what evidence, if any, the veteran is 
expected to obtain and submit, and what 
evidence will be retrieved by VA, as 
well as notice that he should provide 
any evidence in his possession that 
pertains to the claim.  See Quartiuccio 
v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006); 38 U.S.C.A. 
§§ 5102, 5103 and 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

2.	After obtaining the necessary 
authorizations, the AMC should request 
all copies of the veteran's medical 
records pertaining to his hemorrhoid 
disability from Dr. Babayan.  If the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran of its inability to 
obtain the evidence and request that 
the veteran submit such evidence.  

3.	The AMC should ask the veteran to 
provide the names, addresses, and dates 
of treatment of any VA and non-VA 
providers, other than Dr. Babayan, who 
treated him for his hemorrhoid 
disability.  After obtaining any 
necessary authorizations, the AMC 
should attempt to obtain copies of the 
veteran's treatment records.  This 
should include obtaining copies of the 
veteran's treatment records from the 
Boston VA Health Care System, dated 
from November 2003 to the present.  If 
the AMC is unsuccessful in its efforts 
to obtain any such evidence, it should 
so inform the veteran of its inability 
to obtain the evidence and request that 
the veteran submit such evidence.  

4.	The veteran should be scheduled for a 
VA compensation examination to 
determine the severity of his 
hemorrhoids.  The examiner should state 
whether the hemorrhoids are manifested 
by persistent bleeding, with secondary 
anemia or fissures; whether the 
hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant 
tissue, evidencing frequent 
recurrences; and whether impairment of 
sphincter control is manifested by 
complete loss of sphincter control, or 
results in extensive leakage, constant 
slight leakage or occasional moderate 
leakage, frequent involuntary bowel 
movements, or necessitates the wearing 
of a pad.  If further studies, such as 
colonoscopy and/or anoscopy, are 
necessary to address these questions, 
such studies should be conducted.  

5.	After the foregoing, the AMC should 
reajudicate the veteran's claim.  If 
the determination is adverse to the 
veteran, he and his representative 
should be provided a supplemental 
statement of the case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 


be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


